Citation Nr: 0802031	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  03-32 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral knee 
disabilities.

3.  Entitlement to a rating in excess of 10 percent for 
plantar fasciitis.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1999 to August 2001.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from an April 
2002 rating decision by the Newark, New Jersey RO.  In 
September 2007, a Travel Board hearing was held before the 
undersigned a transcript of the hearing is associated with 
the veteran's claims file.  At the hearing the undersigned 
granted the veteran's motion to hold the case in abeyance 90 
days for submission of additional evidence.  That time has 
expired and no evidence has been received.

A claim of service connection for hyperthyroidism and 
metabolic syndrome was received in June 2007.  That matter is 
referred to the RO for appropriate action.

The matters of entitlement to service connection for right 
ear hearing loss, bilateral knee disabilities, and an 
increased rating for plantar fasciitis are being REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if any action on 
his part is required.


FINDING OF FACT

A left ear hearing loss disability was not manifested in 
service or in the veteran's first postservice year, and such 
disability is not currently shown.




CONCLUSION OF LAW

Service connection for left ear hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claims.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  In addition, in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals 
for Veterans Claims (Court) held that the notice requirements 
of the VCAA applied to all 5 elements of a service connection 
claim (i.e., to include the rating assigned and the effective 
date of award).  

A December 2001 letter (prior to the decision on appeal) 
informed the veteran of information VA would obtain, the 
information required of him to enable VA to obtain evidence 
on his behalf, the assistance that VA would provide to obtain 
evidence and information in support of the claim, and the 
evidence that he should submit if he did not desire VA to 
obtain such evidence on his behalf.  Via October 2002 and 
February 2006 letters, he was provided additional notice 
including of what evidence was needed to support his claims, 
and was advised to submit relevant evidence in his 
possession.  In March 2006, he was advised regarding 
disability ratings and effective dates of awards.  See 
Dingess, supra.  An August 2003 statement of the case (SOC) 
and November 2006 supplemental SOC (SSOC) notified the 
veteran of what the evidence showed, of the governing legal 
criteria, and of the bases for the denial of the claims.  He 
has received all critical notice, and has had ample 
opportunity to participate in the adjudicatory process.  The 
claims were readjudicated in November 2006 after all critical 
notice was provided.  The veteran is not prejudiced by any 
earlier technical notice timing or content defect, and it is 
not so alleged.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004).

Regarding VA's duty to assist as to the claim addressed on 
the merits, VA has obtained all pertinent/identified records 
that could be obtained, and all evidence constructively of 
record has been secured.  The veteran was afforded VA 
examinations.  VA's duty to assist is met.  It is not 
prejudicial to the veteran for the Board to proceed with 
appellate review.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).   

II. Legal Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.  Sensorineural 
hearing loss (as an organic disease of the nervous system) is 
a chronic disease which may be presumptively service 
connected if manifested to a compensable degree in the first 
postservice year.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

To prevail in a claim seeking service connection, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the current disability and the disease or 
injury in service.  See Hickson v. West, 12 Vet. App. 247 
(1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by VA, impaired 
hearing is considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of those frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

III. Analysis

The threshold question that must be addressed here (as with 
any claim seeking service connection) is whether the veteran 
actually has the disabilities for which service connection is 
sought.  In the absence of proof of a present disability, 
there is no valid claim [of service connection].  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).

On review of the record the Board finds that the evidence 
does not show that the veteran has a left ear hearing loss 
disability as defined by 38 C.F.R. § 3.385.  A January 2000 
audiogram revealed that puretone thresholds, in decibels, 
were:




HERTZ



500
1000
2000
3000
4000
RIGHT
/
/
/
/
/
LEFT
10
5
0
10
20
A July 2001 audiogram revealed that puretone thresholds, in 
decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
/
/
/
/
/
LEFT
20
10
10
15
20

While a slight increase in left ear puretone thresholds is 
shown, the testing did reveal a hearing loss disability as 
defined.  

Postservice audiograms also do not show a left ear hearing 
loss disability.  On January 2002 VA audiological evaluation, 
audiometry revealed that puretone thresholds, in decibels, 
were:




HERTZ



500
1000
2000
3000
4000
RIGHT
/
/
/
/
/
LEFT
10
5
0
5
20

Speech audiometry revealed speech recognition ability of 94 
percent in the left ear.  The diagnosis was that the 
veteran's hearing was normal by VA standards.

On March 2002 VA audiological evaluation, the veteran 
reported a hearing loss, and that he worked as a Rabbi in 
service, but also worked in an engine room where there was 
substantial noise exposure.  An audiogram revealed normal 
hearing.  On November 2002 VA audiological evaluation, he 
reported that he had substantial heavy equipment and truck 
engine noise exposure during quarterly field operations.  
Audiometry revealed that puretone thresholds, in decibels, 
were:




HERTZ



500
1000
2000
3000
4000
RIGHT
/
/
/
/
/
LEFT
20
15
20
25
30
Speech audiometry revealed speech recognition ability of 94 
percent in the left ear.  The audiologist commented that the 
veteran's hearing loss was not consistent with a history of 
noise exposure.  She opined that it was not at least as 
likely as not that a portion of the veteran's hearing loss 
was due to his military career.

On November 2004 VA audiological evaluation, the veteran 
reported that he was issued ear protection in service but 
that he only used them once as " nobody else was using 
them".  Audiometry revealed that puretone thresholds, in 
decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
/
/
/
/
/
LEFT
15
15
15
15
10

Speech audiometry revealed that left ear speech recognition 
ability was 64 percent.  The veteran's left ear hearing was 
considered normal.

May 2006 VA audiometry revealed that puretone thresholds, in 
decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
/
/
/
/
/
LEFT
30
30
25
15
25

Speech audiometry was not properly (Maryland CNC test) 
tested.

In short, no testing has revealed a left ear hearing loss 
disability by VA standards.  In September 2007, the veteran 
testified that he first noticed a hearing problem in service.  
While he may be competent to report that he perceives 
diminished hearing acuity, only audiometry as specified by 
regulation may establish that he has a hearing loss 
disability for VA compensations purposes.  38 C.F.R. § 4.85.  
Here, repeat audiograms have failed to show a left ear 
hearing loss disability.  In the absence of competent 
evidence that the veteran has a left ear hearing loss 
disability, there is no valid claim of service connection for 
such disability.  See Brammer, supra.  The preponderance of 
the evidence is against this claim, and it must be denied.


ORDER

Service connection for left ear hearing loss disability is 
denied.


REMAND

Additional development of the remaining issues is necessary 
before the Board may consider them on the merits.

A May 2006 VA audiogram appears to show that the veteran has 
a right ear hearing loss disability by VA standards.  The 
veteran has alleged in his testimony and statements that his 
hearing loss is related to noise exposure in service; a 
November 2002 VA examiner opined that the hearing loss (which 
did not meet the regulatory definition of a hearing loss 
disability at the time) was inconsistent with a history of 
noise exposure.  Notably, other evidence of record suggests 
that a hearing loss could otherwise be related to the 
veteran's service.  In service, the veteran was treated for 
otitis media, and, in July 2001 there was an assessment of 
eustachian tube dysfunction (ETD).  Otitis media is service 
connected.  

An April 2007 VA record notes that audiograms show a decrease 
in hearing from November 2004 to May 2006.  The assessment 
suggests a nexus between the veteran's hearing loss and his 
ETD.  Although he had ETD in service, the record is unclear 
as to whether his hearing loss is related to ETD in service 
or postservice ETD, or if the ETD is related to his service-
connected otitis media.  Accordingly, a VA examination is 
needed to determine the likely etiology of the veteran's 
right ear hearing loss.  As this claim encompasses both 
direct and secondary service connection theories of 
entitlement, notice of what is needed to substantiate a 
secondary service connection claim is necessary.

Regarding the veteran's knees, a January 2001 service medical 
record (SMR) shows an assessment of stress/DJD (degenerative 
joint disease) right knee, and an undated record reflects 
that the veteran sought a prescription for Vioxx for his 
knees.  The assessment was knee pain.  Postservice records 
show a June 2002 diagnosis of right knee chondromalacia; June 
2006 X-rays revealed joint space narrowing at the 
patellofemoral compartment, bilaterally; and July 2006 MRIs 
revealed Grade 4 right knee chondromalacia and left jumpers 
knee (patellar tendonitis).  Accordingly, an examination for 
a medical opinion as to the etiology of the veteran's 
bilateral  knee disabilities (i.e., whether they are related 
to complaints in service) is necessary.

Finally, at the September 2007 Travel Board hearing, the 
veteran testified that his plantar fasciitis had increased in 
severity since his last VA examination.  An examination to 
determine the current severity of the disability is 
necessary.   

Accordingly, the case is REMANDED for the following action:

1.  With respect to his claim of service 
connection for right ear hearing loss, 
the RO should provide the veteran notice 
of what is necessary to establish 
secondary service connection (i.e., 
competent evidence that it was caused or 
aggravated by service-connected 
disability-otitis).

2.  The RO should then arrange for a VA 
otolaryngologic examination of the 
veteran (with audiometric studies) to 
determine whether he has a right ear 
hearing loss disability by VA standards 
that was incurred or aggravated in 
service, or was caused or aggravated by 
his service connected otitis media.  The 
examiner must review the veteran's claims 
file in conjunction with the examination.  
Based on examination of the veteran and 
review of his claims file, the examiner 
should provide responses to the 
following:
(a) Does the veteran's have a right ear 
hearing loss disability that at least as 
likely as not (i.e. a 50 percent or 
better probability) is related to his ETD 
in service or is otherwise related to 
service?

(b) If not, does he have a right ear 
hearing loss disability that at least as 
likely as not was caused or was 
aggravated by his service connected 
otitis media.

The examiner must explain the rationale 
for all opinions given.

3.  The RO should also arrange for a VA 
orthopedic examination of the veteran to 
determine the nature and etiology of his 
bilateral knee disability(ies).  The 
veteran's claims file must be reviewed by 
the examiner in conjunction with the 
examination, and all findings should be 
described in detail.  Based on 
examination of the veteran and review of 
his claims file, the examiner should 
identify (i.e. medical diagnosis) the 
veteran's current bilateral knee 
disability(ies) and opine whether they 
(each) are at least as likely as not 
related to the veteran's service, and 
specifically the complaints noted 
therein.  The examiner must explain the 
rationale for all opinions.

4.  The RO should also arrange for a VA 
podiatry examination of the veteran to 
determine the current severity of his 
plantar fasciitis.  The veteran's claims 
file must be reviewed by the examiner in 
conjunction with the examination.  All 
findings should be described in detail.  
The examiner should comment regarding any 
functional limitations resulting from 
this disability.

5.  The RO should then readjudicate these 
claims, to include consideration of a 
"staged" increased rating, if indicated 
by the record.   If any remains denied, 
the RO should issue an appropriate SSOC 
and give the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


